Mr. Justice Moore
delivered the opinion of the court.
It is contended that the statute authorizing the appointment of arbitrators, under the circumstances herein-before detailed, and containing the following clause, “The arbitrators’ decision shall be final, except that it *40may be reviewed by writ of review as the decisions of other inferior tribunals are reviewed,” Section 4022, L. O. L., violates the fundamental law of the state by attempting to invest in an inferior body judicial powers without giving a right of appeal.
The organic act contains the following declaration: “Every man shall have remedy by due course of law for injury done him in person, property or reputation.” Article I, Section 10 of the Constitution. The judicial power of the State is vested in certain courts, and all authority not exclusively bestowed on some other court shall belong to the circuit court. Article VII, Sections 1, 9 of the Constitution.
It is argued that a writ of review challenges only the jurisdiction of an inferior tribunal, and, however erroneous its determination may be, the remedy prescribed by the statute referred to is inadequate, and the provisions of the enactment quoted practically deprive a taxpayer in a school district which has been divided of his property without giving him an opportunity to be heard on the merits in a court recognized by the Constitution of Oregon.
1. It is incumbent upon a state to educate its youth, which duty may, for convenience, be delegated to school districts. These divisions are vested with certain powers, which they can employ in the particular manner prescribed. As agencies of the State, they have no vested right to the property which they may acquire, but hold it in trust for the general public, and such quasi corporations may be changed at the will of the power creating them. In speaking of such artificial bodies, a text-writer says: “Usually their functions are wholly of a public nature, and there is no room to imply any contract between them and the state, in their organization as corporate bodies except that which springs from the ordinary rules 'of good faith, and which requires *41that the property they shall acquire, by local taxation or otherwise, for the purposes of their organization, shall not be seized by the state and appropriated in other ways.” Cooley, Const. Lim. (6 ed.) 295.
2. A school district sustains no higher relations to the State than a county occupies, and the rule is. settled that the legislative department may divide counties at pleasure, apportioning the assets and burdens in such manner as may be deemed just and reasonable. Morrow County v. Hendryx, 14 Or. 397 (12 Pac. 806); Baker County v. Benson, 40 Or. 207 (66 Pac. 815). In discussing this subject, a noted author remarks: “If the legislative action in these cases operates injuriously to the municipalities or to individuals, the remedy is not with the courts. The courts have no power to interfere, and the people must be looked to, to right, through the ballot box, all these wrongs.” Cooley, Const. Lim. (6 ed.) 230.
3. By the division of a school district, the property of a taxpayer may be subjected to an incumbrance, but the burden imposed is equal in the remaining territory, and, since all property is held subject to an exercise of the legislative will, in respect to quasi corporations’ property therein, sustains only a consequential injury, for the redress of which, except in cases of fraud in executing the statute, the owner has no remedy by due course of law.
Believing that no clause of the constitution was violated as alleged, the judgment is affirmed. Affirmed.